Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hanjen Yu on Tuesday, August 31, 2021.

The application has been amended as follows:

Claim 1.  An insect catching tool comprises:
a handle;
a tool head;
at least one adhesive layer;
the tool head comprises an insert receptacle, a proximal end and a distal end;
the tool head extending between the proximal end and the distal end;
the handle being rotatably connected to the tool head at the proximal end; and
;[[.]]
an adhesive support insert;
the insert receptacle traversing into the tool head at the distal end;
the adhesive support insert comprises a body, a proximal surface, and a distal surface;
the body of the adhesive support insert extending between the proximal surface and the distal surface of the adhesive support insert;
the adhesive support insert being removably positioned into the insert receptacle, wherein the at least one adhesive layer is positioned opposite the tool head along the adhesive support insert when the adhesive support insert is positioned within the insert receptacle;
the adhesive support insert being slidably positioned into the insert receptacle;
a locking mechanism; and
the adhesive support insert being releasably constrained within the insert receptacle through the locking mechanism;
the locking mechanism comprises a tab and a slot;
the tab being connected to the tool head adjacent to the insert receptacle;
the slot traversing into the [[a]] proximal surface of the adhesive support insert; and
the tab being configured to be engaged into the slot when the adhesive support insert is positioned within the insert receptacle.


Cancelled claim 8.

Claim 12.  The insect catching tool as claimed in claim 1 comprises:
	the tool head being laterally symmetrical, wherein a lateral direction is oriented perpendicular to a sliding direction of the [[an]] adhesive support insert relative to the insert receptacle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose an insect catching tool comprises the locking mechanism comprises a tab and a slot; the tab being connected to the tool head adjacent to the insert receptacle; the slot traversing into the proximal surface of the adhesive support insert; and the tab being configured to be engaged into the slot when the adhesive support insert is positioned within the insert receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA